DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/799,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Corey A. Bingham on 06/28/2021
Please see the attached claims document title Amendments_16-799187.pdf with doc code OA.APPENDIX dated 07/07/2021 for the updated/amendment claim language
Allowable Subject Matter
Claims 1-17, 19-34, 36 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the coherent light source pulsing the laser mapping pattern, and wherein the controller is further configured to: provide the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of a scene and/or dimensions of one or more objects within the scene provide a location of a tissue structure to the corresponding laser mapping system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system..” 
The closest prior art found was BLANQUART et al. (US20140163319A1), hereinafter referred to as BLANQUART and HENLEY et al. (US20140288373A1) hereinafter referred to as HENLEY.
BLANQUART pertains to methods, systems, and computer based products for digital imaging that may be primarily suited to medical applications comprising: a pixel array of an image sensor may be paired with an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system and a mechanical opening on one side that would be optically coupled to a fiber optic to transport the fiber to the end of the scope;(BLANQUART, ¶¶ [0025], [0045] and [0169]). HENLEY is directed to methods, devices, and systems for removing speckle from a coherent light source that attaches a vibrating mechanism to a fiber optic bundle at some location along the length of the 
The other independent claims recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims are allowed for the reasons concerning the independent claims.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486